Case 3:21-cv-00003-SPM Document 3 Filed 01/04/21 Page 1 of 9 Page ID #2
Case 3:21-cv-00003-SPM Document 3 Filed 01/04/21 Page 2 of 9 Page ID #3
Case 3:21-cv-00003-SPM Document 3 Filed 01/04/21 Page 3 of 9 Page ID #4
Case 3:21-cv-00003-SPM Document 3 Filed 01/04/21 Page 4 of 9 Page ID #5
Case 3:21-cv-00003-SPM Document 3 Filed 01/04/21 Page 5 of 9 Page ID #6
Case 3:21-cv-00003-SPM Document 3 Filed 01/04/21 Page 6 of 9 Page ID #7
Case 3:21-cv-00003-SPM Document 3 Filed 01/04/21 Page 7 of 9 Page ID #8
cv-00003-SPM Document 3 Filed 01/04/21 Page 8 of 9
-00003-SPM Document 3 Filed 01/04/21 Page 9 of 9
